Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/457,761 filed on 06/28/2019; Claims 1, 6, and 11 are independent claims. Claims 1-11 have been pending.

Examiner’s Amendments
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, The Examiner suggested that claims 1, 6, and 11 be further amended to place the case in condition for allowance. Mr. SHEETS, KENDAL (Reg. No.: 47077) has agreed and authorized the Examiner to amend claims 1, 6, and 11; Canceled claims 4 and 9.
Claims
Replacing claims 1-11 as following:

1. (Currently Amended) A method for notifying hacking to a user thereby ensuring verified connection of a client machine with a server intended to be connected characterized by validating a server certificate presented to the client machine, the method comprising:
acquiring, by a processor, a server certificate comprising data structure, wherein the data structure is acquired upon receipt of a response to a request initiated by the client machine, and wherein the data structure is referred to as a tree site to verifier pertaining to the request;
receiving, by the processor, a validation acknowledgement indicating validity of the server certificate; and
performing, by the processor, a reverse certificate look up verification process upon receipt of the acknowledgment, wherein the reverse certificate look up verification is performed by,
determining existence of at least one of a first set of pre-stored data structure and a second set of pre-stored data structure upon navigating the tree site to verifier, wherein the tree site to verifier indicates a pre-stored data structure maintained by the client machine,
correlating the pre-stored data structure, of the first set of pre-stored data structures or the second set of pre-stored data structures, with the data structure upon referring to a certificate issuer look up server, when at least one of the first set of pre-stored data structures and the second set of pre-stored data structures exists, wherein the correlation is performed to authenticate the server certificate,
querying, by the certificate issuer look up server, one or more certificate issuing authorities to compute a first metadata, pertaining to the server certificate, based on a serial number when the pre-stored data structure is matched with the data structure, wherein the first metadata is computed based on a pre-stored certificate identity, a pre-stored certificate hash value, a pre-stored certificate status,
validating the first metadata with the data structure pertaining to the server certificate,
notifying a first signal indicating threat of hacking on the client machine to a user when the first metadata is invalidated with the data structure thereby updating the tree site to verifier with the first metadata when the first metadata is validated with the data structure,
enabling the client machine and a certificate authority verifier server to generate a random numeral and thereby executing a function on the random numeral and a certificate hash value of the server certificate present in the data structure, wherein the client machine and the certificate authority verifier server generate a first code and a second code respectively upon execution of the function, and
notifying a second signal indicating the threat of hacking on the client machine to the user when the first code and the second code are unmatched,
thereby ensuring connection of the client machine with the server intended to be connected by validating the server certificate issued to the client machine.
2. (Original) The method of claim 1, wherein the data structure comprises a site Uniform Resource Locator (URL), a server identity, a site network address, a certificate identity, a certificate hash value of the server certificate, a certificate Issuer, and a certificate verifier, and wherein the certificate hash value further comprises a validity, a certificate status, Last Check Time, Last Check Status, and Number of Visits.
3. (Original) The method of claim 1, wherein the first set of pre-stored data structure is acquired upon previously accessing the server, and wherein the second set of pre-stored data structure is retrieved from one or more peer machines communicatively coupled with the client machine, and wherein the second set of pre-stored data structure is retrieved when the first set of pre-stored data structure is unavailable, and wherein the second set of pre-stored data structures is retrieved based on a weighted score assigned to each peer, of the one or more peer machines, by using a predefined formulation.
4. (Cancelled)
5. (Original) The method of claim 1, wherein the first metadata is invalidated with the data structure when the pre-stored certificate identity, the pre-stored certificate hash value, and the pre-stored certificate status are unmatched with the certificate identity, the certificate hash value, and the certificate status respectively.
6. (Currently Amended) A system for notifying hacking to a user thereby ensuring verified connection of a client machine with a server intended to be connected characterized by validating a server certificate issued to the client machine, the system comprising:
a processor; and
a memory coupled to the processor, wherein the processor is capable of executing a plurality of modules stored in the memory, and wherein the plurality of modules comprising:
an acquisition module for acquiring a server certificate comprising data structure, wherein the data structure is acquired upon receipt of a response to a request initiated by the client machine, and wherein the data structure is referred to as a tree site to verifier pertaining to the request;
a server certificate validation module for receiving a validation acknowledgement indicating validity of the server certificate; and
a reverse certificate look up verification module for performing a reverse certificate look up verification process upon receipt of the acknowledgment, wherein the reverse certificate look up verification is performed by,
determining existence of at least one of a first set of pre-stored data structure and a second set of pre-stored data structure upon navigating the tree site to verifier, wherein the tree site to verifier indicates a pre-stored data structure maintained by the client machine,
correlating the pre-stored data structure, of the first set of pre-stored data structures or the second set of pre-stored data structures, with the data structure upon referring to a certificate issuer look up server, when at least one of the first set of pre-stored data structures and the second set of pre-stored data structures exists, wherein the correlation is performed to authenticate the server certificate,
querying, by the certificate issuer look up server, one or more certificate issuing authorities to compute a first metadata, pertaining to the server certificate, based on a serial number when the pre-stored data structure is matched with the data structure, wherein the first metadata is computed based on a pre-stored certificate identity, a pre-stored certificate hash value, a pre-stored certificate status,
validating the first metadata with the data structure pertaining to the server certificate,
notifying a first signal indicating threat of hacking on the client machine to a user when the first metadata is invalidated with the data structure thereby updating the tree site to verifier with the first metadata when the first metadata is validated with the data structure,
enabling the client machine and a certificate authority verifier server to generate a random numeral and thereby executing a function on the random numeral and a certificate hash value of the server certificate present in the data structure, wherein the client machine and the certificate authority verifier server generate a first code and a second code respectively upon execution of the function, and
notifying a second signal indicating the threat of hacking on the client machine to the user when the first code and the second code are unmatched,
thereby ensuring connection of the client machine with the server intended to be connected by validating the server certificate issued to the client machine.
7. (Original) The system of claim 6, wherein the data structure comprises a site Uniform Resource Locator (URL), a server identity, a site network address, a certificate identity, a certificate hash value of the server certificate, a certificate Issuer, and a certificate verifier, and wherein the certificate hash value further comprises a validity, a certificate status, Last Check Time, Last Check Status, and Number of Visits.
8. (Original) The system of claim 6, wherein the acquisition module acquires the first set of pre-stored data structure upon previously accessing the server, and wherein the second set of pre-stored data structure is retrieved from one or more peer machines communicatively coupled with the client machine, and wherein the second set of pre-stored data structure is retrieved when the first set of pre-stored data structure is unavailable, and wherein the second set of pre-stored data structures is retrieved based on a weighted score assigned to each peer, of the one or more peer machines, by using a predefined formulation.
9. (Cancelled)
10. (Original) The system of claim 6, wherein the first metadata is invalidated with the data structure when the pre-stored certificate identity, the pre-stored certificate hash value, and the pre-stored certificate status are unmatched with the certificate identity, the certificate hash value, and the certificate status respectively.
11. (Currently Amended) A non-transitory computer readable medium embodying a program executable in a computing device for notifying hacking, of a client machine, to a user thereby ensuring verified connection of the client machine with a server intended to be connected characterized by validating a server certificate issued to the client machine, the program comprising a program code:
a program code for acquiring a server certificate comprising data structure, wherein the data structure is acquired upon receipt of a response to a request initiated by the client machine, and wherein the data structure is referred to as a tree site to verifier pertaining to the request;
a program code for receiving a validation acknowledgement indicating validity of the server certificate; and
a program code for performing a reverse certificate look up verification process upon receipt of the acknowledgment, wherein the reverse certificate look up verification is performed by,
determining existence of at least one of a first set of pre-stored data structure and a second set of pre-stored data structure upon navigating the tree site to verifier, wherein the tree site to verifier indicates a pre-stored data structure maintained by the client machine,
correlating the pre-stored data structure, of the first set of pre-stored data structures or the second set of pre-stored data structures, with the data structure upon referring to a certificate issuer look up server, when at least one of the first set of pre-stored data structures and the second set of pre-stored data structures exists, wherein the correlation is performed to authenticate the server certificate,
querying, by the certificate issuer look up server, one or more certificate issuing authorities to compute a first metadata, pertaining to the server certificate, based on a serial number when the pre-stored data structure is matched with the data structure, wherein the first metadata is computed based on a pre-stored certificate identity, a pre-stored certificate hash value, a pre-stored certificate status,
validating the first metadata with the data structure pertaining to the server certificate,
notifying a first signal indicating threat of hacking on the client machine to a user when the first metadata is invalidated with the data structure thereby updating the tree site to verifier with the first metadata when the first metadata is validated with the data structure, 
enabling the client machine and a certificate authority verifier server to generate a random numeral and thereby executing a function on the random numeral and a certificate hash value of the server certificate present in the data structure, wherein the client machine and the certificate authority verifier server generate a first code and a second code respectively upon execution of the function, and
notifying a second signal indicating the threat of hacking on the client machine to the user when the first code and the second code are unmatched,
thereby ensuring connection of the client machine with the server intended to be connected by validating the server certificate issued to the client machine.

Examiner's Statement of reason for Allowance
Claims 1-3, 5-8, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed method, system, and non-transitory computer readable medium for notifying hacking to a user thereby ensuring verified connection of a client machine with a server intended to be connected is disclosed. The system acquires a server certificate comprising data structure. The data structure may be acquired upon receipt of a response to a request initiated by the client machine. In one aspect, the data structure may be referred to as a tree site to verifier pertaining to the request. The system further receives a validation acknowledgement indicating validity of the server certificate. The system further performs a reverse certificate look up verification process upon receipt of the acknowledgment.
The closest prior art are Xiao (“Xiao,” US 2002/0152382, published Oct. 17, 2002) and Yassir Elley et al. (“Elley,” Building Certificate Paths: Forwards vs. Reverse,” NDSS, 2001, pages 1-8) generally directed to various aspect of method, system, and non-transitory computer readable for acquiring a server certificate that has data structure by a processor. A validation acknowledgement indicating validity of the server certificate is received by a processor. A reverse certificate look up verification process is performed upon receipt of the acknowledgment by a processor. The existence of a first set of pre-stored data structure and a second set of pre-stored data structure is determined upon navigating the tree site to verifier. A second signal indicating the threat of hacking is notified on the client machine to the user when the first code and the second code are unmatched. The connection of the client machine is ensured with the server intended to be connected by validating the server certificate issued to the client machine.
However, none of Xiao and Elley teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 6, and 11.  For examples, it failed to teach “querying, by the certificate issuer look up server, one or more certificate issuing authorities to compute a first metadata, pertaining to the server certificate, based on a serial number when the pre-stored data structure is matched with the data structure, wherein the first metadata is computed based on a pre-stored certificate identity, a pre-stored certificate hash value, a pre-stored certificate status, validating the first metadata with the data structure pertaining to the server certificate, notifying a first signal indicating threat of hacking on the client machine to a user when the first metadata is invalidated with the data structure thereby updating the tree site to verifier with the first metadata when the first metadata is validated with the data structure, enabling the client machine and a certificate authority verifier server to generate a random numeral and thereby executing a function on the random numeral and a certificate hash value of the server certificate present in the data structure, wherein the client machine and the certificate authority verifier server generate a first code and a second code respectively upon execution of the function, and notifying a second signal indicating the threat of hacking on the client machine to the user when the first code and the second code are unmatched, thereby ensuring connection of the client machine with the server intended to be connected by validating the server certificate issued to the client machine”
These features in light of other features describes in the independent claims 1, 6, and 11 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Canh Le/
Examiner, Art Unit 2439
May 15th, 2022

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439